Gary, P. J. I dissent on the ground that as the opinion of Judge Morana shows, the appellant has neglected its duty to make a statement to the auditor of the affairs of the Board of Trade Company, upon which statement, if it had made it, taxes presumably would have been levied. Such taxes, it is inferable from the bill of the appellant, it, by contract with the Board of Trade Company, would have been bound to pay. True, a court of equity inflicts no penalties, but it will not relieve from them except upon equitable terms. Upon this stood 'the old law as to mortgages. On a bill to foreclose, the mortgage debt only would be regarded; but ona bill to redeem, applying the principle that he who seeks equity must do equity, redemption would not be allowable upon payment of the mortgage debt only, but the mortgagor must also pay other debts owitig by him to the mortgagee. I do not go into details as to kind of debts and circumstances. 2 Greenleaf’s Cr. on Real Prop., side pages, 106-112; Scripture v. Johnson, 3 Conn. 211; Chase v. McDonald, 7 Har. & John. 160. I think, therefore, the appellant is required to make a reasonable showing of what the burden upon it would have been if it had performed its duty, and offer to discharge that before it can ask a court of conscience for relief.